 


110 HR 2017 IH: Part-time Student Assistance Act
U.S. House of Representatives
2007-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2017 
IN THE HOUSE OF REPRESENTATIVES 
 
April 24, 2007 
Mr. Holt (for himself, Mr. George Miller of California, Mr. Payne, Mrs. McCarthy of New York, Mr. Davis of Illinois, Mr. Hare, Mr. Sires, Mr. Conyers, Ms. Watson, Mr. Israel, Ms. Lee, Ms. Zoe Lofgren of California, Ms. Corrine Brown of Florida, Mrs. Tauscher, Mr. Jefferson, Mr. Gene Green of Texas, Mr. Rush, Mrs. Napolitano, Mr. Honda, Mr. Delahunt, Mr. McNulty, Mr. McDermott, Mrs. Maloney of New York, Mr. Al Green of Texas, Mr. Holden, Ms. Schakowsky, Mr. Gonzalez, and Mr. McGovern) introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To provide access and assistance to increase college attendance and completion by part-time students. 
 
 
1.Short title; references 
(a)Short titleThis Act may be cited as the Part-time Student Assistance Act. 
(b)ReferencesExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.). 
2.Support for working students: increases in income protection allowances 
(a)Dependent studentsSubparagraph (D) of section 475(g)(2) (20 U.S.C. 1087oo(g)(2)) is amended to read as follows: 
 
(D)an income protection allowance of $9,000 (or a successor amount prescribed by the Secretary under section 478);. 
(b)Independent students without dependents other than a spouseClause (iv) of section 476(b)(1)(A) (20 U.S.C. 1087pp(b)(1)(A)) is amended to read as follows: 
 
(iv)an income protection allowance of $12,000 (or a successor amount prescribed by the Secretary under section 478);. 
(c)Independent students with dependents other than a spouseParagraph (4) of section 477(b) (20 U.S.C. 1087qq(b)) is amended to read as follows: 
 
(4)Income protection allowanceThe income protection allowance is determined by the following table (or a successor table prescribed by the Secretary under section 478): 
Income Protection Allowance 
 
Family SizeNumber in College 
(including student)12345For each additional subtract: 
 
2$17,580$15,230   
320,94017,610$16,260 
424,95022,60020,270$17,930 
528,74026,39024,06021,720$19,390 
632,95030,61028,28025,94023,610$2,330 
For each       
additional       
 add:3,2803,2803,2803,2803,280.  
(d)Conforming amendmentsParagraph (1) of section 478(b) (20 U.S.C. 1087rr) is amended to read as follows: 
 
(1)Revised tables 
(A)Parent’s income protection allowanceFor each academic year after academic year 1993–1994, the Secretary shall publish in the Federal Register a revised table of income protection allowances for the purpose of section 475(c)(4). Such revised table shall be developed by increasing each of the dollar amounts contained in the table in such section by a percentage equal to the estimated percentage increase in the Consumer Price Index (as determined by the Secretary) between December 1992 and the December next preceding the beginning of such academic year, and rounding the result to the nearest $10. 
(B)Independent students with dependents other than a spouseFor each academic year after academic year 2007–2008, the Secretary shall publish in the Federal Register a revised table of income protection allowances for the purpose of section 477(b)(4). Such revised table shall be developed by increasing each of the dollar amounts contained in the table in such section by a percentage equal to the estimated percentage increase in the Consumer Price Index (as determined by the Secretary) between December 2006 and the December next preceding the beginning of such academic year, and rounding the result to the nearest $10.. 
3.Exempting earned income credits from the calculation of incomeSection 480(a)(2) (20 U.S.C. 1087vv(a)(2)) is amended by inserting or section 32 after section 25A. 
4.Child care means parents in school 
(a)Minimum grantSection 419N(b)(2)(B) (20 U.S.C. 1070e(b)(2)(B)) is amended by striking $10,000 and inserting $30,000. 
(b)Eligible institutionsSection 419N(b)(4) is amended by striking $350,000 and inserting $250,000. 
(c)Income eligibilitySection 419N(b)(7) is amended by striking who is eligible to receive and inserting whose income qualifies for eligibility for. 
(d)PublicitySection 419N(b) is further amended by adding at the end the following new paragraph: 
 
(8)PublicityThe Secretary shall publicize the availability of grants under this section in appropriate periodicals in addition to publication in the Federal Register, and shall inform appropriate educational organizations of such availability.. 
(e)Authorization of appropriationsSection 419N(g) is amended by striking $45,000,000 for fiscal year 1999 and inserting $75,000,000 for fiscal year 2008. 
5.Year-round Pell grantsSection 401 (20 U.S.C. 1070a) is amended by adding at the end the following new subsection: 
 
(k)Year-round Pell grants 
(1)Pilot program establishedThe Secretary shall establish in accordance with this subsection a year-round Pell grant pilot program. Any institution of higher education that desires to participate in the program under this subsection shall submit an application to the Secretary at such time and containing or accompanied by such information and assurances as the Secretary may require. The Secretary may select not more than 200 institutions of higher education for participation in the program. 
(2)Program elementsWith respect to students enrolled in institutions participating in the program under this subsection, the Secretary is authorized— 
(A)to award such students two Federal Pell Grants in one calendar year to permit such students to accelerate progress towards their degree or certificate objectives by enrolling in academic programs for 12 months rather than 9 months of the year at participating institutions; and 
(B)to award such two Federal Pell Grants to such students in a total amount up to 133 percent of the maximum Federal Pell Grant under subsection (b)(2)(A) that is applicable for the academic year. 
(3)ConditionsAn institution submitting an application to participate in the program under this subsection shall— 
(A)in the case of an associate’s degree-granting institution, commit to improving the completion rate for the institution by at least 10 percent over the period of the pilot grant; and 
(B)in the case of a bachelor’s degree-granting institution, commit to improving the graduation rate for the institution by at least 50 percent over such period.  
(4)Termination; evaluationThe authority of the Secretary under this subsection shall cease to be effective on October 1, 2013. Not later than October 1, 2011, the Secretary shall conduct an evaluation of the program under this subsection and submit to the Congress a report on the results of such evaluation.. 
6.Additional FIPSE program 
(a)PurposeIt is the purpose of this section— 
(1)to allow a demonstration program that is strictly monitored by the Department of Education to test creative measures for improving the availability of higher education for part-time students; 
(2)to provide for increased access for part-time students; and 
(3)to help determine the most effective assistance for part-time students. 
(b)New program authorizedSection 741(a) (20 U.S.C. 1138(a)) is amended— 
(1)by striking and at the end of paragraph (7); 
(2)by striking the period at the end of paragraph (8) and inserting ; and; and 
(3)by adding at the end the following new paragraph: 
 
(9)creating a program to create a holistic approach to addressing the needs of part-time students at not more than 150 associate’s and bachelor’s degree-granting institutions that would include grants, leveraging funds from non-Federal sources, comprehensive child care, and better-tailored remedial course programs.. 
(c)Notification and reportsSection 743 (20 U.S.C. 1138b) is amended by adding at the end the following new subsections: 
 
(c)Procedures and authorization for part-time student program 
(1)ApplicationAn eligible entity that desires to receive a grant under subsection (b)(9) shall submit an application to the Secretary in such manner and form, and containing such information and assurances, as the Secretary may reasonably require. 
(2)Selection proceduresThe Secretary shall by regulation develop a formal procedure for the submission of applications for grants under subsection (b)(9) and shall publish in the Federal Register an announcement of that procedure and the availability of funds under such subsection. 
(3)EvaluationThe Secretary shall evaluate the program authorized under subsection (b)(9) on an annual basis. Such evaluations specifically shall review — 
(A)the extent to which the institution has met the goals set forth in its application to the Secretary; 
(B)the number of students participating in the programs offered, including the progress of such students toward recognized certificates or degrees; and 
(C)what changes, if any, in law would facilitate both the participation of part-time students in higher education and increased graduation rates amongst these students. 
(4)Separate authorizations of appropriationsThere are authorized to be appropriated to carry out the program authorized by subsection (b)(9), $100,000,000 for fiscal year 2008 and such sums as may be necessary for each of the five succeeding fiscal years.. 
 
